DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                          KEVIN S. GARRISON,
                               Appellant,

                                     v.

                        CATHELINE GARRISON,
                              Appellee.

                              No. 4D17-3401

                            [October 10, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Alfred J. Horowitz, Judge; L.T. Case No. FMCE15-
013895 (38/98).

   Sean L. Collin of Lyons, Snyder & Collin, P.A., Plantation, for appellant.

   Roy D. Wasson of Wasson & Associates, Chartered, Miami, and Stephen
M. Zukoff of Law Offices of Stephen M. Zukoff, Miami, for appellee.

MIRMAN, LAWRENCE, Associate Judge.

   Kevin Garrison (“Former Husband”) appeals a final judgment of
dissolution of marriage wherein, following a trial, the court found that
Former Husband’s closely held business, Garrison’s Prosthetic Services
(“GPS”), was a marital asset subject to equitable distribution. The court
then awarded each party a fifty percent ownership interest in GPS and, in
doing so, explicitly declined to “assign a value to GPS.” On appeal, Former
Husband argues that the court erred in distributing and not valuing GPS.
On both points, Former Wife argues that affirmance is mandated because
Former Husband has not provided a transcript of the trial court
proceedings to this Court. Because the court’s errors are apparent on the
face of the record, we reverse and remand.

   The standard of appellate review regarding equitable distribution is
abuse of discretion. Kovalchick v. Kovalchick, 841 So. 2d 669, 670 (Fla.
4th DCA 2003). Failure to provide a trial transcript on appeal will usually
result in an affirmance of the trial court’s ruling. Wofford v. Wofford, 20
So. 3d 470, 473 (Fla. 4th DCA 2009). Only facially apparent errors from
the record will result in reversal. Id.
    With respect to the court’s equal distribution of GPS, it is well settled
in Florida that “compelling former spouses to remain in business together
‘creates [an] intolerable situation’” and constitutes an abuse of discretion.
Lift v. Lift, 1 So. 3d 259, 260–61 (Fla. 4th DCA 2009) (quoting Novak v.
Novak, 429 So. 2d 414, 414–15 (Fla. 4th DCA 1983)); Manolakos v.
Manolakos, 871 So. 2d 258, 260 (Fla. 4th DCA 2004) (parties who have
stated they do not want to continue to work together after their divorce
should not be made to do so); Menendez v. Rodriguez-Menendez, 871 So.
2d 951, 952 (Fla. 3d DCA 2004) (error to not properly value a closely held
business and leave the parties as joint owners). The record here, limited
though it is, established that the parties had an acrimonious relationship
and did not want to remain in business together. For example, during
contentious motion practice preceding trial, Former Wife alleged that
Former Husband terminated her employment with GPS, denied her access
to the business bank accounts, and essentially usurped complete control
of the business. Therefore, it is facially apparent that the court erred in
awarding each spouse half of GPS.

   Reversal is also required on the valuation issue. Section 61.075 of the
Florida Statutes provides that in any contested dissolution action, the
court must make specific written findings identifying, valuing, and
distributing marital assets. § 61.075(3)(b), Fla. Stat. (2017). Failure to
make the statutorily required findings requires reversal. Crooks v. Crooks,
967 So. 2d 969, 970 (Fla. 4th DCA 2007). Here, in contradiction to the
governing statute, the trial court specifically declined to “assign a value to
GPS.” This was error. Whelan v. Whelan, 736 So. 2d 732, 733 (Fla. 4th
DCA 1999) (facially apparent equitable distribution error even without a
transcript requires reversal and remand for appropriate findings to be
made).

   Accordingly, we reverse the portion of the final judgment concerning
GPS. On remand, the trial court is to value GPS, award this asset to one
of the parties, and devise a plan of distribution which is practical and
beneficial to both parties. See Novak, 429 So. 2d at 415; Menendez, 871
So. 2d at 952.

   Reversed and remanded.

CIKLIN and CONNER, JJ., concur.

                            *         *         *

   Not final until disposition of timely filed motion for rehearing.


                                      2